 CATERPILLAR TRACTOR CO.553pooled with those of, voting group (5),22 and the Regional Directorconducting the elections is instructed to issue a certification of repre-sentatives to the labor organization selected by a majority of the em-ployees in the pooled group which the Board, in such circumstances,finds to be a unit appropriate for the purposes of collective bargaining.5.The Employer contends that no election should be directed hereinearlier than January 1, 1956, because it will not be engaged in fullproduction before that time and, as a consequence, will not, have arepresentative complement of employees until that time.The Em-ployer admits in its brief that it cannot predict with accuracy the dateon which full production will begin. Such a date hinges upon thereceipt of Government orders by the Employer.Further, the Em-ployer's general manager testified at the hearing that employees werepresently working in almost every classification that the Employerwould ever utilize and that at peak production the working forcewould be "about double" that now in effect. In such circumstances,we find that the Employer's present complement of employees consti-tutes a substantial and representative segment of the employees to beemployed eventually at the Employer's Longhorn Division, and shall,in accordance with our usual practice in such situations, direct animmediate election herein.23[Text of Direction of Elections omitted from publication.]sa If the votes are pooled,they are to be tallied in the following manner : The votes forthe unions seeking the separate unit shall be counted as valid votes,but neither for noragainst the union seeking to represent the more comprehensive unit; all other votes areto be accorded their face value, whether for representation by the union seeking the com-prehensive group or for no union.23General Electric Company,112 NLRB 839 ;Simmons Company,112 NLRB 83.Caterpillar Tractor Co.andDistrict No. 55, International Asso-ciationof Machinists, A.F.L.Case No. 13-CA169f. August 11,1955DECISION AND ORDEROn October 15, 1954, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1 The Respondent's request for oralargument ishereby deniedas, in our opinion, therecord and the Respondent's exceptions and brief, adequately present theissues and thepositionsof the parties.113 NLRB No. 37. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief of the Respondent, andthe entire record in this case and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the follow-ing additions and modifications.1.The Trial Examiner found that the Respondent violated Sec-tion 8 (a) (1) of the Act by enforcing a rule forbidding certain em-ployees who were union members from wearing a union badge in theplant which bore the legend "DON'T BE A SCAB !" The Respond-ent contends that the proscription against the badge was not impelledby any union animus but was motivated solely by its belief that theterm "scab" was so offensive to nonunion employees that physicalviolence and disruption of production could reasonably be anticipatedfrom its display.The Respondent therefore urges that special cir-cumstances existed which justified banning the button and that its con-duct in doing so was not violative of Section 8 (a) (1) of the Act.The record shows that in February 1954, the Union, which wasthe collective-bargaining representative of the Employer's em-ployees, embarked upon a vigorous membership campaign. Approxi-mately 1,450 of the Employer's 1,900 employees were members of theUnion at that time. In furtherance of its campaign to reduce non-membership, the Union distributed 1,000 buttons to its members, 250each bearing one of the following legends :I'M PAYING MY WAY ARE YOU?DON'T BE A SCAB !-DON'T BE A FREE RIDER !I JOINED HAVE YOU?These buttons were worn by union members for the first time on theevening shift of Wednesday, February 24, 1954. The following day,the Respondent telephoned the Union's business agent and objectedto the use of the "Scab" button on the ground that this button had acoercive effect upon nonunion personnel and tended to violate a "sortof confidence" which had long existed between the Respondent andthe Union.Unable to secure the Union's agreement that members nolonger wear this particular button, officials of the Respondent met onFriday, February 25, and determined that employees would not bepermitted to wear the "Scab" button beginning on Monday, March 1,the next working day. On Monday morning, the Union distributedhandbills to employees entering the plant.The handbills stated thatthe word "Scab" was intended to describe "A workman whose belief iscontrary to the principles of Trade Unionism."Approximately 247employees who reported for work on Monday and the following daywearing the proscribed button were immediately suspended. Pursuantto the agreement of the parties, all suspended employees have been CATERPILLAR TRACTOR CO.555reinstated pending this Board's decision as to the legality of the Re-spondent's conduct in forbidding the display of the "Scab" button.The Board has consistently held that employees who wear union in-signia while at work engage in a form of concerted activity which isprotected under Section 7 of the Act, and that an employer unlaw-fully intrudes upon the exercise of that statutory right when he pro-hibits his employees from engaging in such activity,2 regardless of hismotive for doing so.'The Board's reasoning in such cases has beenaffirmed by the Supreme Court of the United States.'In establishing the protected nature of this type of concerted ac-tivity, the Board has not been unmindful of the employer's interest inachieving uninterrupted production and maintaining discipline in hisplant.5.Consequently, the Board has recognized that, in order to ef-fect an equitable and just balancing of competing rights and interests,the employees' statutory right to display union insignia might bequalified in certain limited instances where breaches of discipline ordisruption of production attend its exercise.°Thus, the Board hasheld that rules which interfere with the exercise of rights guaranteedby Section 7 of the Act "are presumptively invalid, in the absence ofspecial circumstances which make-them necessary in order to maintainproduction and discipline."'The Respondent contends that it has overcome the presumed in-validity of its rule against wearing the "Scab" button by showing theexistence of special circumstances justifying its proscription.Ad-verting to numerous definitions of the term "scab," the Respondentargues that the. "Scab" button was so opprobrious and inflammatoryin character that it was reasonable for it to anticipate that, in a plantof the size here involved, violence would erupt between union and non-union adherents, and that it was not incumbent upon the Respondentto await disorder before it could act.Moreover, the Respondentwould further justify the reasonableness of its ban of the "Scab"badge by the fact that its action was not motivated by union animusand that it permitted its employees to display the other campaignbadges.We find no merit in this contention.$ See, e. g.,Armour &Company,8NLRB 1100,1112;National Container Corporation,57 NLRB 565, 584;The De Vilbiss Company,102 NLRB 1317,1318;Graber Manufao-turing Company,Inc.,111NLRB 167.3 SeeRadioOfficers' Union etc. v.N. L. R. B.,347 U.S. 17, 46;The DeVilbissCompany,102 NLRB 1317,1322. ,SeeRepublso Aviation Corporationv.N. L. R.B.,324 U. S. 793,802, in which theCourt quoted withapproval the Board'sfinding that "the right of employees to wearunion insignia at work has been long recognized as a reasonable and legitimate form ofunion activity,and the respondent's curtailment of that right is clearly violative of theAct."Ibid.at p. 798.Peyton Packing Company, Inc.,49 NLRB 828,843;May Department Stores Com-pany,59 NLRB 976, 980, enfd.154 F. 2d 533 (C. A. 8), cert.denied 329 U. S. 725.7 SeeBoeing Airplane Company,103 NLRB 1025,1026, reversed on other grounds, 218F. 2d 269 (C. A. 9). 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth the General Counsel and the Respondent introduced into evi-dence differing definitions as to the meaning of the term "scab."How-ever, terms of this character, when given currency in the industrialwork-a-day world, become meaningful for decisional purposes onlywhen viewed in the context and the setting in which they are used.'In the instant case, the Union decided to embark upon a campaign toenlist the membership of some 450 employees out of a total of 1,900whom it represented. In pursuing this lawful objective, the Uniondistributed four types of buttons bearing the legends "I'M PAYINGMY WAY ARE YOU?," "DON'T BE A SCAB !," "DON'T BE AFREE RIDER!" and "I JOINED HAVE YOU?," which wereworn simultaneously in the plant on the evening shift of Wednesday,February 24, and for at least 2 days thereafter. No disruptive inci-dents occurred.In our opinion, the "Scab" button, which was addressed generallyto all employees, conveyed a meaning no more opprobrious than thatconveyed by the other campaigninsigniawhose display the Respond-ent permitted to continue. It is to be expected that, in the heat of anorganizational campaign, union members may solicit the loyalties offellow employees with purpose and zeal, at times drawing upon thetime-worn jargon of trade unionism.When this Board is called uponto strike down the statutory rights of employees embodied in Section7 of the Act because of the content of organizational slogans whichappear oncampaign badges, the Board should do so only upon a clearshowing that special circumstances exist which justify such action andthat. the interests to be thus served manifestly outweigh those of theemployees whose rights are thereby being withheld.On the basis ofthe record before us, we do not believe that the Respondent's fears andanxietiesconcerning the wearing of the "Scab" button constitute,without more, such special circumstances as would justify curtail-ment of rights statutorily guaranteed to the Respondent's employees.Accordingly, we adopt the Trial Examiner's finding that the Respond-ent's proscription against wearing the "Scab" button was violative ofSection 8 (a) (1) of the Act.Contrary to our dissenting colleague's assertion,the question in-volved in thiscaseis not whether the Respondent's conduct in prohibit-ing the wearing of the "Scab" button was "a reasonable and properexerciseof the responsibilitiesof management," but whether, as the8The dissenting opinion sets forth various quotations from court decisions cited in theRespondent's brief to support its position that the term"scab," "when addressed to a workerconnotes disloyalty and treason to his fellow employees, and is therefore one of the mostinflammatory words in vocabulary of trade unionism,"and finds that these quotations arerepresentative of "scores of others."The record,however,is replete with definitions ofthe term which are at variance with those reported in the Respondent's brief.This cir-cumstance,rather than establishing the unequivocal meaning to which the dissent wouldattribute to the term,buttresses our conclusion that the term can only be meaningful whenall the circumstances under which it is used have been appraised. CATERPILLAR TRACTOR CO.557Supreme Court noted inRepublic Aviation Corporation v. N. L. R. B.,9evidence of "special circumstances" existed which justified the Re-spondent's intrusion upon its employees' congressionally bestowedright to wear that insignia while at work.The "Scab" button wasworn for approximately 21/2 days before its ban, and yet the recordfails to disclose a single instance in which the Respondent's productionprocessessuffered interruption or the threat of interruption,nor doesit indicate that so much as a solitary murmur of resentment was heardfrom any employee because of the display of that button. To permitthe abridgement of statutory rights on the basis of the anxieties ex-pressed herein by the Respondent, without the least scintilla of,evi-dence that production would be disrupted or breaches of disciplinewould erupt, would be tantamount to administrative withdrawal ofrights legislatively endowed.If we understand our dissenting col-league'sposition correctly, this Board would be called upon, in everycase wherean employer sought to justify his infringement of em-ployees' rights under Section 7 of the Act, to project itself into themindof each employer and cull the real from the fancied reason forthe infringement.We submit that this Board lacks the qualificationfor performingsuch a task.10Moreover, by emphasizing the fact thatthe Respondent's conduct in this case was not motivated by any unionanimus,our dissenting colleague apparently would utilize an em-ployer's motivation as a yardstick for measuring whether his conductin disturbing rights under Section 7 of the Act was justified, notwith-standingthat the Supreme Court has repeatedly stressed that an em-ployer's motivation for doingso ispatently irrelevant."We perceiveno sound reasonfor departing now from that tribunal'spronounce-ment.Nor has our dissentingcolleagueadvanced one.We note that the dissenting opinion relies on the decision inMary-land Drydock Company v. N. L. R. B.,183 F. 2d 538 (C. A. 4), to sup-port its position that the Respondent's conduct in curbing the wearingof the "Scab" button was justified. The facts in thatcasedisclose thata labor organization which represented the employer's employees cir-culated aunion newspaper at the entrance gates of the plant in whichit lampooned and ridiculed the president of the company and char-acterizeda newly formed supervisors' associationas a "scab" asso-ciation.Finally, the employer forbade circulation of the tabloid oncompany property. The Fourth Circuit upheld its right to do so. Initsdecision,which the dissenting opinion herein quotes, the courtobserved :... but there is nothing in law or in reason which requires him[the employer] to allow the distribution on his premises of de-0 See footnote4,supra10"9''Joy Silk Mills, Inc v. N. L. R. B.,185 F. 2d 732, 742 (C. A., D. C.)."Republic Aviation Corporationv.N. L. R B.,footnote 4,supra;RadioOnicere' Unionetc < N.L. R. B.,347 U.S. 17 at pp.45, 46. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDfamatory statements insulting to those who have charge of hisbusiness, destructive of disciplineand having no reasonable con-nection with any proper union activity. [Emphasis supplied.]In theMaryland Drydockcase, the labor organization was, of course,barred by the Act from representing the supervisors in its bargainingunit, and, so far as appears, its harangue against the company's presi-dent was related solely to the formation of the supervisors' association.In the instant case, as our dissenting, colleague readily concedes, theactivity of the employees which the Respondent halted, namely, anorganizational campaign to persuade nonmembers to join the Union,constitutes the most basic ingredient of Section 7 of the Act.Wecannot equate conduct which has "no reasonable connection with anyproper union activity" with activities which are manifestly protectedby the Act.2.The Trial Examiner found that the Respondent violated Section8 (a) (3) of- the Act by suspending certain employees for wearingthe "Scab" button.'2The Respondent contends that, as its rule ban-ning the button was not motivated by any hostility toward the Unionor any intention to impede its employees' rights under Section 7 ofthe Act, it was error to conclude that the suspensions were violativeof Section 8 (a) (3) because it was not shown that the suspensionswere intended to discourage membership in the Union.The Supreme Court's decision inRadio Officers' Union etc. v.N. L. R.B.13 is dispositive of the Respondent's contention.Advertingtoa parallel contention inRepublicAviationCorporation v.N. L. R.B.,14 the Court stated :That decision [Republic Aviation Corporation] dealt primarilywith the right of the Board to infer discouragement from factsproven for purposes of proof of violation of Section 8 (3). Inholding that discharges and suspensions of employees under com-pany `no solicitation' rules for soliciting union membership, in thecircumstances disclosed, violated Section 8 (3), we noted that suchemployer action was not `motivated by opposition to the particu-lar union or, we deduce, to unionism' and that `there was no unionbias or discrimination by the company in enforcing the rule.' Butwe affirmed the Board's holding that the rules involved wereinvalid when applied to union solicitation since they interferedwith the employees' right to organize.Since the rules were nodefense and the employers intended to discriminate solely on theground of such protected union activity, it did not matter thatu The Trial Examiner also found thatthe suspensionsindependentlyviolated Section8 (a) (1) of the Act.We concur in this finding.u 347 U. S. 17.u See footnote 4,supra.- CATERPILLAR TRACTOR CO.559they did not intend to discourage membership since such was aforeseeable result.[Emphasis supplied.] 15Accordingly, we conclude that, as the Respondent intended to pro-scribe the display of the "Scab" button which constituted a violationof Section 8 (a) (1) of the Act, the natural and foreseeable conse-quence of the proscription and the subsequent suspensions would beto discourage membership in the Union in violation of Section 8 (a)(3) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, CaterpillarTractor Co., Joliet, Illinois, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discriminating against its employees because of their displayof "Don't Be A Scab! "buttons.(b)Discouraging membership in District No. 55, InternationalAssociation of Machinists,-A. F. L., or any other organization of itsemployees by discriminatorily discharging them or any one of them,or by discriminating in any manner prohibited by the National LaborRelations Act, as amended, in regard to their hire or tenure of employ-ment, or any term or condition of employment.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist District No. 55,International Association of Machinists, A. F. L., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in collective bargaining or other mutualaid or protection, or to refrain from all such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole to each of its employees the amount of pay eachof said employees would have earned on either March 1 or 2, 1954,according to the shift he would have worked had he not been laid off, tothe employees named and in the manner set forth in the section of theIntermediate Report entitled "The Remedy."25At pp.45, 46. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its plant at Joliet, Illinois, copies of the notice attachedhereto and marked "Appendix." 16Copies of such notice, to be fur-nished by the Regional Director for the Thirteenth Region, NationalLabor Relations Board, after being duly signed by a representativeof Caterpillar Tractor Co., shall be posted for a period of not less thansixty (60) consecutive days thereafter in conspicuous places in theabove-named plant, including each place where notices to employeesare customarily posted.(c)Notify the Regional Director in writing, within ten (10) daysfrom the date of this Order, what steps it has taken to comply there-with.MEMBER RODGERS,dissenting :I cannot agree with the majority that the Respondent's proscrip-tion against the wearing of the "Scab" buttons was violative of Sec-tion 8 (a) (1) or that the subsequent suspensions were violative ofSection 8 (a) (3).In my opinion, the basic error of the majority, in viewing the con-duct alleged to be violative of the Act, stems from an unwillingness toevaluate the total picture and from an overpreoccupation with but asingle aspect thereof.Here we have an Employer who has always per-mitted union activity and solicitation outside working hours; who hasat times even permitted such solicitation during working hours; whohas at all times permitted the wearing of all types of unions' buttonsand insignia, other than the "Scab" button; and whose sole restric-tion has been to prohibit the wearing in the plant during workinghours of a button that has been universally recognized as inflammatoryand reasonably calculated to lead to violence in the plant.When thisnarrow prohibition is viewed in the light of the relationship that hasexisted between the Respondent and the Union, the numerous othertypes of union buttons which employees freely wore, and the obviousfact that the employees knew that the Respondent objected, not to thewearing of union buttons, but only to the particular wording of thisone button, one must necessarily conclude that the Respondent's con-duct under the circumstances was both a reasonable and proper exer-cise of the responsibilities of management.The relations between the Respondent and the Union from 1951,when the Union was certified as collective-bargaining representativeof approximately 1,900 of the Respondent's employees, to the date ofthe occurrences that gave rise to this proceeding, were exceptionallycordial and harmonious.The Respondent permitted solicitation ofunion membership in the plant, even during working hours, permittedthe Union to build up its steward organization; and cooperated with39 Inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shallbe substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CATERPILLAR TRACTOR CO.561the Union in obtaining the execution of dues checkoff authorizationcards.Not only is there not the slightest intimation of any antiunionmotivation on the part of the Respondent, but rather, as the recordclearly shows, the exact opposite is true.This must be borne in mindin judging the facts of this case.On February 24, 1954, union members undertook to wear in theplant, during working hours, 1,000 special buttons.Of these, 250carried the words, "Don't Be A Scab !" The remaining 750 buttonscarried the words, "I'm Paying My Way Are You?," "Don't Be AFree Rider!," and "I Joined Have You?" The Respondent pro-hibited the "Scab" buttons.The Respondent permitted, and em-ployees-freely wore, the 750 other buttons.Other insignia evidenc-ing the wearer's membership or position in the Union were also freelyworn.On February 25, the Respondent's labor relations manageradvised the union representative that the wearing of the "Scab" but-tons would cause trouble in the plant and requested that they bewithdrawn.Meetings were also held among management officialsat which the consensus was that the wearing of the "Scab" buttonsin the plant would create an explosive and dangerous situation lead-ing to disruption of production and probable physical harm to em-ployees.Plant Manager Naumann then decided that the "Scab" but-tons should not be permitted in the plant during working hours andthat employees who persisted in wearing those buttons should be senthome.In explaining the basis for this decision, Naumann testified :... In the first place, the scab button was offensive and it was-inflammatory, and it could lead to physical violence. Those thingstend to build up as the days go on, and aside from possible phys-ical violence in the plant of oursizeof almost 3000 people, it isnecessary that people work-aside from the physical violence ina plant ofour size, it is necessary that people work in the spiritof harmony and cooperation... .... When you introduce an irritant and people have to workside by side, it doesn't take too long before peoplearen'tworkingin harmony with each other,aside fromany physical violence youmight run into.And likewise, it seemed to me that the scab but-ton doestend to intimidate and coerce the employee, who for vari-ous reasonshas not chosen to join the Union.On February 26, the Respondent's foremen notified employees thatbeginning the next work day (March 1) the wearing of the "Scab"buttons would not be permitted in the plant. On March 1, a number ofemployees reported for work wearing that particular button.Theywere told that if they would remove it they could work, but not other-wise.Those who persisted despite this admonition were then senthome.As stated by the majority all suspended employees have been 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD-reinstated pursuant to an agreement of the parties,pending theBoard's determination of the legality of the Respondent's conduct.No one can quarrel with the majority's broad generalizations aboutthe right of employees to wear union insignia while at work. But thatis not the issue we have to decide here.The precise question before usiswhether the prohibition of the "Scab"buttons was a reasonable ex-ercise of the responsibilities of management and therefore within theexception to the broad rule predicated on the rights guaranteed by Sec-tion 7 of the Act. In an analogous situation involving the distributionof union literature, the Fourth Circuit inMaryland Drydock Companyv.N. L. R.B.,183 F. 2d 538, after stating the general rule that an em-ployer may not refuse his employees the reasonable use of his premisesfor matters connected with union organization,went on to state atpage 540 :... but there is nothing in law or in reason which requires himto allow the distribution on his premises of defamatory state-ments insulting to those who have charge of his business, de-structive of discipline and having no reasonable connection withany proper union activity.Counsel for the Board argue thatthe employer should not be permitted a censorship over the liter-ature of the union; but no censorship is involved in holding thatthe employer may forbid the distribution on his premises of state-ments'which are defamatory and insulting and which tend to dis-rupt discipline.This is the precise issue here.The Respondent-in an undisputedbackground of cordial relations with the Union-voiced no objectionto the wearing of 750 of the 1,000 union buttons, but objected to theremaining 250 "Scab"buttons because they were"offensive," "inflam-matory," "could lead to violence," and tended "to intimidate and coercethe employee who for various reasons has not chosen to join the Union."It seems clear that the term"scab"when addressed to a worker con-notes disloyalty and treason to his fellow employees, and is thereforeone of the most inflammatory words in the vocabulary of trade union-ism.As the Seventh Circuit stated inN. L. B. B. v. Aintree Corpora-tion,135F.2d 395, at page 397:Probably no words are more insulting to, or arouse keen resent-ment more promptly in, an employee than to call him a "scab."[Emphasis supplied.]That this conclusion is not unique is amply illustrated by the followingquotations from court decisions cited in the Respondent's brief andwhich I find are representative of scores of others :It is a matter of common knowledge that the word"scab," as adesignation of a human being, is one of the most opprobrious andinsulting in the English language... . CATERPILLAR TRACTOR CO.563-.No men can be called a scab without thought of the putrescentand loathsome object which the term applied to himselfsuggests."We are aware of the fact that among members of unions theterm "scab" is used to define an employed individual who does notrespect a picket line, and that among union members when one isclassified as a "scab," he is frequently ostracized and held in con-tempt by fellow union members.18*******Further, the word "scab" was, under the circumstances, objec-tionable.It carries a scurrilous import.Webster's New Inter-national Dictionary classes the use of the word in trade unionismcircles as an "opprobrious" use. It has been held to be a nameof insult and of opprobrium. . . . The word has other meanings,as, a dirty paltry fellow; a scoundrel; but we know of no senseinwhich the word is used of a person without opprobrioussignificance.19******... word "scab" is one of ancient origin, in its application topersons of disrepute, as will appear from a reference to the Cen-tury Dictionary.Among the definitions of the word "scab" theregiven, we find the following: "A mean, paltry, or shabby fellow;a term of contempt."And again : "Specifically, in recent use, aworkman who is not or refuses to become a member of a laborunion, who refuses to join a strike, or who takes the place of astriker; an opprobrious term, used by the workmen or others whodislike his action."I think it is entirely free from doubt that the publication inquestion is libelous per se.... It not only affected the defendantin his business' but it obviously held him up to public contemptand ridicule?'The Board, if it has any pretensions to "expertise" at all, should beaware of this connotation of the word "scab" in the industrial world.Yet the majority chooses to brush it aside and to characterize it asconveying a meaning "no more opprobrious than that conveyed bythe other campaign insignia whose display the Respondent permittedto continue."The majority refers toRepublic Aviation Corporation v. N. L. R. B.,324 U. S. 793, which sets forth the general rule, with which there is, ofcourse, no dispute.But my colleagues, in holding that rule to be ap-14Unated States v Tahaferro,290 F 214."American Brake Shoe Company v.Annunzio,405 111. 44, 49."Evening Times Printing 4 Publishing Co. v. American NewspaperGuald,199 Atl.598, 602.° Prince v Socialistic Coop Publishing Association:,64 NYS 285. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDplicable only to situations where breaches of discipline or disruptionof production attend the exercise of the right to engage in concertedactivity, overlook the fact that the courts have held that managementis not required to wait until breaches of discipline or disruptions ofproduction actually occur, but can promptly take such reasonablesteps aswill avert the occurrence of such eventualities.As the FourthCircuit stated' inMaryland Drydock Company v. N. L. R. B., supra:The trouble here is that the Board has proceeded upon the errone-ous theory of law in holding that, because no actual disruptionof discipline is shown, the company may not forbid the distribu-tion of literature the reasonable tendency of which is tocause itsdisruption. . . . To allow the finding of an unfair labor practiceto stand against the company under the circumstances herewould . . . deny to the company the right to forbid on its prem-ises conduct which is manifestly destructive of discipline."The majority opinion is inaccurate in describing my legal positionby confusing a reference to the factual background only, which clearlyshowed no antiunion motivation, with a statement of the law.Ofcourse, the law is clear as the Supreme Court stated it inRepublicAviation,that a rule prohibiting the wearing of union insignia in aplant interferes with employees' organizational rights unless specialcircumstances make the rule necessary in order to maintain disciplineand uninterrupted production.My position is that the Respondentdid show the special circumstances necessitating the rule, within themeaning ofthe Supreme Court's language inRepublic Aviation.TheSupreme Court stated that "Opportunity to organize and proper dis-cipline arebothessential elements in a balanced society." [Empha-sis supplied.]And the Ninth Circuit inBoeing Airplane Co. v.N. L. R. B.,216 F. 2d 269, stated that-"No doctrine can give immu-nity to symbols and expressions which are incitements to crime or vio-lent action in breach of peace." When I refer to "a reasonable andproper exercise of the responsibilities of management,"it ispreciselyin the context of thespecial circumstancesto which both the SupremeCourt and the Ninth Circuit refer. I take these expressions of thecourts as my frame of reference.This is a far cry from the depar-ture from the judicial pronouncements which the majority suggest.I am satisfied that my position in this case fully accords with the lawas the courts have stated it.uThe majority misapprehend my referencestoMarylandDrydock Company. Icited that case for the specific purpose of showing that the courts have held that manage-ment is not required to wait until breaches of discipline or disruption of production actu-ally occur.The above excerpt from the Fourth Circuit's opinion fully bears this out. Themajority also err in construing my other reference to this decision.They quote only thefirst sentence of that excerpt but omit the sentence which follows concluding with "nocensorship is involved in holding that the employer may forbid the distribution on hispremises of statements which are defamatory and insulting and whichtendto disruptdiscipline."[Emphasis supplied.]This is directly pertinent here CATERPILLAR TRACTOR CO.565For the foregoing reasons, I would find that the prohibition of the"Scab" buttons by the Respondent was reasonable under the circum-stances and, accordingly, would dismiss the complaint.CHAIRMAN FARMER and MEMBER LEEDOM took no part in the con-sicer•Ition of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discriminate against our employees for wearingbuttons bearing the legend "Don't be a Scab !"WE WILL NOT discourage membership in District No. 55, Inter-national Association of Machinists, AFL, or discourage activityin support of that organization, or any other labor organization,or discourage any employee from exercising the right secured tohim under the National Labor Relations Act by means of dis-criminatory discharge or discriminating in any manner in regardto hire, or tenure of employment, or any term or condition ofemployment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist DistrictNo. 55, International Association of Machinists, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in collective bar-gaining or other mutual aid or portection, or to refrain from anyand all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the Act, as guaranteed in Section 7 thereof.WE WILL pay to each of our employees laid off on either March 1or 2, 1954, for the reason that he was wearing a badge or buttonwith the words "Don't be a Scab !," an amount equal to the payhe would have received had he not been laid off.CATERPILLAR TRACTOR CO.,Employer.Dated----------------By---- --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material. 566DECISIONSOF -NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn March 26, 1954, a charge was filed by District No. 55, International Associa-tion of Machinists, affiliated with the American Federation of Labor (hereinaftersometimescalled the Union),1 against Caterpillar Tractor Co., the Respondentherein, alleging that the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the National LaborRelations Act.As a basis for the charge it was stated that:Since on or about February 19, 1954, the Company, by its officers and/oragents,have interfered with the rights of its employees, guaranteed by theAct, by1. Interfering with the rights of its employees to freedom of speech inconnection with their union activities;2.Issuing disciplinary layoffs on or about February 22 and 23, 1954,to the attached list of employees because of their activities on behalf ofthe charging Union.By these and other acts and conduct the Company, by-its officers and/or agents,have interfered with the rights of its employees guaranteed by the Act.On May 25, 1954, the General Counsel of the National Labor Relations Board,by the Regional Director for the Thirteenth Region (Chicago, Illinois), issued andserved a complaint against Caterpillar Tractor Co., as Respondent, alleging thatthe Respondent, by laying off some 247 employees for the reason that each of themengaged in concerted activity and activity on behalf of the Union, i. e., wore aunion button with the words "Don't be a Scab!" and refused to reinstate these em-ployees until each of them had agreed to refrain from wearing the button, and,b) promulgating a rule against the wearing of a button bearing the words "Don'tbe a Scab!," has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and 8 (a) (3) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.The charge and the complaint wereduly served upon the Respondent, which filed timely answer to the complaint, ef-fectively denying that it had violated the Act and setting up certain affirmativedefenses,mentioned below.Pursuant to notice, this matter came on for hearing before the duly designatedTrial Examiner at Joliet,Illinois,on July 26, 1954.The General Counsel and theRespondent were represented by counsel, and the Union was represented by itsGrand Lodge representative.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce relevant evidence.At theclose of the hearing the parties were given an opportunity to argue orally and tofile briefs.Counsel for the General Counsel argued orally on the record and counselfor the Respondent submitted a brief.Upon the entire record in the case, from his observationof the witnesses, andafter careful consideration of argument and brief, the Trial Examiner makes, thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, CaterpillarTractor Co.,is and at all times material hereto hasbeen a corporation duly organized under and existing by virtue of the laws of theState of California,maintaining an office and manufacturing plant in Joliet,Illinois.The Respondent is engaged in the manufacture of tractors and earth-moving ma-chinery and operates manufacturing plants located in San Leandro,California, andYork,Pennsylvania,as well as its plant at Joliet,Illinois.It has a wholly owned sub-sidiary located at Milwaukee,Wisconsin,said subsidiary being engaged in the opera-tion of a manufacturing plant.The Respondent in the course,conduct,and operationof its business,causes and at all of the times mentioned in this Intermediate Reporthas continually caused large quantities of raw materials used by it in the manufac-1District Lodge No. 55 is the Charging Party. It is also the Union's certified bargain-ing representative of the employees in the bargaining unit with which this case is con-cerned at the Joliet plant of the Respondent.District Lodge No 55 is a lodge made upof several smaller lodges, and Lodge No. 851 is the local lodge which represents theemployees in the certified bargaining unit at the Joliet plant of the Respondent. CATERPILLAR TRACTOR CO.567ture of its products to be purchased and transported in interstate commerce to itsplant in Joliet, Illinois, from and through States of the United States other than theState of Illinois.During the calendar year 1953, the value of raw materials pur-chased by the Respondent and used in the operation of its business was in excessof 30 million dollars of which approximately 60 percent was shipped to its placeof business in Joliet, Illinois, from points outside the State of Illinois.During thecalendar year 1953, the Respondent caused large quantities of its finished productsvalued annually in excess of 66 million dollars to be sold, of which approximately98 percent was shipped and transported in interstate commerce from its plant inJoliet, Illinois, into and through States of the United States other than the State ofIllinois.The Respondent is, and at all times material hereto has been,engaged in com-merce and has affected commerce within the meaning of Section 2 (6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict No. 55, International Association of Machinists, affiliated with the Ameri-can Federation of Labor, is and at all of the times mentioned herein has been a labororganization within the meaning of the Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The inception of this disputeThe Union is the recognized collective-bargaining representative of the unit inwhich the employees concerned in this case are employed, all of whom at the timesmentioned were employed at the plant of the Company located at Joliet,Illinois.About the middle of February 1954,2 the Union adopted, and made for wearing byitsmembers during a campaign for new members and the collection of dues, some1,000 buttons, or badges, 250 each bearing 1 of 4 different legends or slogans.Eachbutton was about 21/a inches in diameter. -A white button carried the words in greenletters "DON'T BE A SCAB!," a yellow button carried the words in black letters"I'M PAYING MY WAY ARE YOU?," an orange button carried the words in blackletters "DON'T BE A FREE RIDERI," and a white button carried the words in redletters "I JOINED HAVE YOU?" On the bottom margin of each button was printed:I.A. M. Lodge 851.On themorningof Wednesday, February 24, the buttons were distributed by unionrepresentatives to'the second shift union stewards, and that evening to the first shiftstewards, to be passed out by them to the several groups of employees in their respec-tive working areas in the plant.The first wearing of any of the buttons was on thelateWednesday shift; they were also worn on Thursday and Friday of that week.The wearing of the badges first came to the attention of Eugene E. Garrison, mana-ger of the labor relations division of the Company, on Thursday morning and he anddepartment heads of the Joliet plant, or some of them, discussed particularly thewearing of the "Don't be a Scab!" button.About the middle of that day, Garrisontelephoned Ed Delaney, business representative of District No. 55, asked him if heknew of the wearing of the buttons, and told him that he believed this particularbadge would invite trouble because it was coercive in nature and also violated a"sort of confidence" that the Company and the Union always had had; he told Delaneyfurther that the wearing of that particular badge, in his opinion, would eventuallycause trouble and asked him if he wouldn't reconsider "and do something about it."Delaney told Garrison this particular badge and the other badges had been selectedby the members of the Union to be worn and he did not think there was much hecould do about it.After conferring with department heads in the plant, Garrisondecided to do nothing further that day, and to await the return of William L. Nau-mann, plant manager, on the following day to discuss the matter with him.Garrisonconferred with Naumann on Friday morning and thereafter advised the departmentheads that the wearing of the "Don't be a Scab!" button would not be tolerated. Inhis words:Q. (By Mr. Keller.)After your meeting with Mr. Naumann on Friday,February 26, what action did you take, if any, in regard to informing super-vision?A. (The witness.) I went back to the department heads, and informed themof this decision, that it was the Company's thinking this could not be tolerated2 Unless otherwise noted, all dates hereinafter mentioned are for the year 1954.379288-56-vol 11337 568DECISIONSOF NATIONALLABOR RELATIONS BOARDand would they instruct their supervision down through the line organizationaccordingly, that the badges could not be worn on Monday morning; that wewould give the opportunity for all people, and tell those people wearing, scabbuttons on that Friday that they wouldn't be tolerated Mondaymorning.Q.Mr. Garrison, when you say badges, you are referring only to the don'tbe a scab button.Correct?A. Yes, we told them for sure to tell all employees we had no objection toany of the other buttons they were wearing, but that the don't be a scab buttonwas taboo.Q.When you say instructions were given right down the line-A. From the department head to the superintendent, to the general foreman,to the foreman, and each one in turn took those people under his jurisdiction.Q.Who was the foreman-what was the foreman to do with the instructions?A. The foreman was to tell the employees wearing the don't be a scab buttonon that Friday, we could not tolerate those scab buttons being worn, startingMonday morning.He was also on Monday morning to approach those em-ployees wearing the buttons and ask them kindly to take them off.Give themthe opportunity to stay at work. If they didn't it would be necessary to sendthem home .3Joseph Talarico, president of Local Lodge 851 of District 55, and Malcolm F.Carlson, its treasurer, each related that he had been approached by his respectiveforeman on Friday morning and advised that the Company would not permit thewearing of the "Don't be a Scab!" button after that day, and they also were toldthat anyone who appeared for work on Monday, March 1, the first working day afterthat Friday, would be sent home. Each of them said that his foreman told him thatif they returned after Monday wearing the button they would be sent home for 3 days,and if any employee again returned and wore the button he or she would be dis-charged.Garrison denied emphatically that any such instructions had been issuedby him. Benhart and Judy, the two foremen alleged to have made these statements,did not testify at the hearing.On all other matters on which each of these witnessestestified, there was no essential conflict with the testimony of witnesses called by theRespondent; to the Trial Examiner each of them appeared to be a crediblewitness.An inference might be drawn against Respondent Company for its failure to calleither of the foremen on this particular point; however, in view of the findings whichappear below it appears unnecessary to decide this apparent question of credibility.The Trial Examiner believes that Garrison did not issue such instructions; he thinksit possible that Benhart and Judy did make the statements attributed to them.On Mondaymorning,March 1, some 247 employees reported for work andbegan their work wearing the "Don't be a Scab!" button.Counsel for the parties stipu-lated at the hearing that the employees "whosenames arelisted in the AppendixA of the complaint were sent home on either March 1, or March 2, 1954, for thereason that they were wearing General Counsel's Exhibit No. 2 [Don't be a Scab!].It is further stipulated that employees in the bargaining unit represented by theUnion at the Respondent's Joliet plant, wore General Counsel's Exhibits 3, 4 and5 (the other three types of buttons mentioned above) during the period from February24, through March 2, and subsequently thereto without any disciplinary action oracts on the part of the Company."A second stipulation between counsel for -the parties was offered and accepted at the hearing to the effect that "all the em-ployees named in Appendix A [247 employees] attached to the complaintwere senthome from work either on March 1, or March 2, depending upon whether theyworked on the day shift or the night shift, and that the reason they were sentreason they were sent home was because they were wearing such a button.Theywere told they could remain if they took the button off and each of the em-ployees lost approximately one day's pay"; and "that no employee lost more thana day's pay. In other words, some of them might have lost 7 hours' pay or some-thing like that, but no one lost more than one day's pay."On Monday morning, March 1, before the 247 employees had been laidoff or senthome, a mimeographed handbill prepared by the Union was distributed at theplant gate to employees on their way to work. The handbill, the contents of whichs There is no conflict regarding the fact that the Company did not object to the wearingof the other three types of badges or buttons, and it appears affirmatively that other but-tons, including a membership button, badges designating the chief steward andstewards,had been worn by employees after the time the Union was recognized as thebargainingrepresentative in 1951. CATERPILLAR TRACTOR CO.569are set forth in the margin,4 was received in evidence, over the objection of counsel forthe Respondent, as explanatory of the position of the Union regarding the rightof its members to wear the "Don't be a Scab !" button, and its interpretation ofthemeaning of the word "scab."After the employees had been sent home onthatmorning, Garrison telephoned the office of the Union, suggested a meeting inan—effort to obtain a settlement of the dispute, but was unable then to arrange aconferencewith union representatives because of a union membership meetingscheduled for that afternoon.Garrison thereupon telephoned Talarico, the presi-dent of the local lodge, and arranged for a meeting the following morning at 9:30.As a result of the meeting on Tuesday morning, it was agreed that the employeeswould not wear the "Don't be a Scab !" button, and would be returned to workpending the disposition of the matter by the National Labor Relations Board, orby grievance procedure, or both.From March 2 until the date of the hearing, theunion members refrained from wearing the "Don't be a Scab !" button, although theother buttons with their three different slogans were worn by them during workinghours without objection from the Company, as were membership, chief steward,and steward buttons.The Union at all times maintained the right of its members towear the button and the propriety of the use of the word "scab."B. The position of the Respondent CompanyThe Respondent takes the position that it acted within the prerogative and rightofmanagement when it refused to allow the wearing of the "Don't be a Scab !"button; that the word "scab" is a derogatory and inflammatory word and the wearingof buttons with the words "Don't be a Scab !" inscribed thereon, in the plant, dur-ing working hours, "tends to and does promote and cause strife and unrest amongRespondent's employees"; and denies that its refusal to permit the wearing of thatbutton constituted or constitutes interference, restraint, or coercion within themeaning of Section 7 of the Act.After the recognition and certification of the Union as bargaining representativein the year 1951, the relationship between the Union and its members on oneThe handbill states as follows :THREE LITTLE WORDS"don't be a scab"Yes, three little words, plus the fact that over 200 checkoff authorization cards wereturned in to the Company in the past two weeks, have so deeply concerned the Com-pany that they have threatened their employees with layoffs for wearing Union but-tons that bear these words.We do not like to have our members layed off for any reason but most of all we donot like to see them laved off for the use of their freedom of speech, a heritage thatis rightfully theirs.We agree that it must be very disturbing to the Company to find the strength ofthe 'Union growing to such an extent that a Union Shop is no longer wishful thinking.However, we too are disturbed, disturbed by the thought that a Company of thesize and reputation of Caterpillar should have completely forgotten that this is theUnited States of America where men have fought and died in the Armed Forcesagainst tyrants and dictators to maintain their freedom of speech and the principlesof democracy.The International Association of Machinists like the United States Government isoperated on the principles of democracy.We also believe in majority rule and becauseof this belief it is very difficult to understand the reason for the Company threaten-ing to lay of a majority to satisfy a small minority.The definition of the word"scab" as applied to the particular situation at Caterpillar is as follows : "A work-man whose belief is contrary to the principles of Trade Unionism "It is the belief of your Union and of Trade Unions through out the world, thatwhere a Union is the sole and exclusive bargaining agent for ALL the employeesin the bargaining unit, that it is the duty of each and every employee within thebargaining unit to become and to remain a member of the Union while employed inthat plant.THE NON-UNION EMPLOYEES AT CATERPILLAR ARE ADHERING TO CON-DITIONS THAT ARE CONTRARY TO THOSE PRESCRIBED BY TRADE UNIONS.The time has come for the Union members at Caterpillar to take a stand. Toolong have we carried these non-union people on our backs. Too long have we allowedthese people to benefit by the fruits of our labor.IT IS EASY TO BREAK A SINGLE STICK, BUT TRY TO BREAK A BUNDLEOF STICKS TIED TOGETHER, ONE WORKER ALONE IS LIKE A SINGLE STICK.LETS TIE OURSELVES TOGETHER UNDER THE I. A. M. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDside and the Company on the other was a friendly one; there is no evidence inthe record of any strike or disorders or any other labor disturbances at this plant.Indeed,the testimony is the other way.The Respondent offered affirmative proofshowing that after the execution of a collective-bargaining agreement enteredinto on October 22, 1951,itpermitted,in February of the following year,outsideunion representatives to go into various areas of the plant for the purpose ofenlisting union stewards; 5that the president of the local lodge was invited to,and did participate,in the formal"open house" (on the occasion celebrating thecompletion of the plant)together with the president and other officials of theCompany,and appeared on the platform as a speaker before several thousand oftheCompany'semployees and a number of the people from the communitywho were there for the opening;and that after the making of a collective agree-ment between the Company and the Union about the middle of March 1953,the Company afforded assistance to the Union in securing new individual volun-tary checkoff authorization cards from employees within the plant.Other thanthe usual differences which occur at the bargaining table between union and manage-ment, the parties seem agreed that there have been good labor relations at thisplant.A first agreement,dated October 22, 1951, was renewed by an agreement effectiveJanuary 16,1953, and each of these agreements contained almost identical union-security clauses and provisions for voluntary checkoff of union membership dues.6At the inception of this dispute,in late February 1954,there were approximately1,900 employees in the bargaining unit,approximately 1,450 of whom had furnishedindividual voluntary authorization cards. It was during the middle of this monththat the Union decided upon an organizational drive,the purpose of which was toobtain new members at the plant and,itmay be implied,voluntary authorizationcards from any such new members obtained and from members who had allowedtheir previous individual authorizations to lapse.C. The use and meaning of the word"SCAB"as used hereinOver objection,the Trial Examiner admitted in evidence a number of exhibitsoffered by counsel for the Respondent containing printed material using the word"scab"and several derivatives of use from that word.These exhibits are intendedto show, in support of the Respondent's case,that its representatives were justifiedin their belief that the Company was within right and management prerogative whenit refused to permit the "Don'tbe a Scab!"button to be worn by any of its em-ployees.7Thereafter,counsel for the General Counsel introduced certain printedwritings in evidence8and also called witnesses as experts to testify as to the com-monly accepted contemporary meaning of the word"scab." 9In support of its contention that the appellation"scab"is opprobrious,insulting,and inflammatory,the Respondent in the brief filed in its behalf asserts that the word,when addressed to a workingman,embodies a most vicious and insulting meaning;"At that time the Union was having some difficulty maintaining a steward group at theplant, because of the rapid growth of the plant and the consequent increase in employment.6 The provisions of article III, union security,section 1 and section 2 of the January 16,1953, agreement are identical to the same sections of the same article in 1951 agreement,except as to the dates contained therein.7 These exhibits,either read into the record or introduced as documentary evidence, arethese:MachinistsMonthly Journal, February 1953, p 49 , CateringIndustryEmployees,V. 63, No. 6, June 1953, p. 17; The Papermaker,AFL, January12, 1954, V. 6,No. 9, p. 5;Rothenberg, Labor Relations (Dennison Company, Inc.,Buffalo, N. Y.,1949),pp 539, 540;American Federationof Labor History Encyclopedia, 1919, p. 344;What's What in theLabor Movement,a dictionary of labor affairs and labor terminology compiled by WaldoR Browne, 1921, p 421, Labor Record, V 20, No. 37, Joliet,Illinois,June 3, 1954.s These exhibits include the following:The 974 News,official voice of CaterpillarsWorkers Local 974, UAW-CIO, East Peoria,Illinois,V. 3, No. 15, April28, 1954; TheLabor Record, an AFL weeklynewspaper,Joliet, Illinois,V. 20, No. 43,July 15,1954, V.20, No. 44, July 22, 1954.UThe substance of the testimony of the expert witnesses called on behalf of the Gen-eral Counselmay be interpretedtomean about the same as the definition of the word asapplied to the particularsituationat the Jolietplant as set forth in the mimeographedhandbill distributed by the Union at the Company's plant gates on the morningof March 1 :"A workman whose beliefis contrary to the principles of trade unionism" ;or the defini-tion carriedin theLabor Record in the issueintroduced in evidence which emphasizesthat a "scab"as definedby "Webster's Dictionary"is "one who works for less than unionwages ci one "ho is not a member of a labor union or refuses to join." CATERPILLAR TRACTOR CO.571that historically and presently,itdepicts an ingrate and traitor;that it connotes dis-loyaltyand treasonto fellowemployees;that it is one of the most inflammatorywords in the vocabulary of trade unionism;and no other could be chosen whichwould more quickly cause resentment and induce retaliation.In support of its con-tention,the Respondent in brief has furnished citations of various cases with extractstherefrom, includingUnited States v. Taliaferro(1922), 290 F. 214, 218;AmericanBrake Shoe Company v. Frank Annunzio(1950), 405 111. 44, 49;Evening TimesPrintingand Publishing Company v. American Newspaper Guild(1938), 124 N. J.Eq.71;Prince v. SocialisticCoop.PublishingAssn.(1900), 64 N. Y.S. 285, 286.AlsoDesMoines,Springfieldand Southern Route,78 NLRB 1215, 1218;WythevilleKnittingMills, Inc.,78 NLRB 640,642; LongviewFurniture Company,100 NLRB301, 304;Utah Oil Refining Company,108 NLRB 1392.The TrialExaminer is at a loss to perceive how the Respondent can derive muchcomfort from the casescited byit in support of its position.The extracts from courtdecisions set forth in the brief are precise,and certainly confirm the general notionthat the term"scab"applied to a worker is one of opprobrium and scorn.Howeverthe facts in those court cases so cited are completely dissimilar to the facts in theinstant case.These courtcases are merely illustrative and include some of thosequoted from in 38 Words and Phrases, perm.ed., pp.288-289,and 1954 Supp., p. 60.The Boardcases cited are generally against the positiontaken by theRespondent:InDes Moines,Springfieldand Southern Routethe Boardwrote: "Theword 'scab'which was applied by Purscell to Burrhus is one often directedby activeparticipantstoward non-participants in a union organizationaldrive.We perceive nothing in suchconduct to warrant a forfeiture of an employee's rights under theAct"; inWythevilleKnittingMills, Inc.,the Board said:"In evaluating statementssuchas those made byCox and Fowles, we have heretofore found it advisabletomeasurethem by thesurrounding circumstances,and by thenature of the speaker and his audience. .Although wehave not previously and do not now condone the use of abusive andintemperate language in the conduct of industrial relations,reality requires us torecognizethat industrialdisputes are notalways conductedin the dispassionate at-mosphere best calculated to result in their amicable settlement";and inLongviewFurnitureCompanythe Board said again,"Although theBoard does not condone theuse of abusive and intemperate language, it is common knowledge that in a strike wherevital economic issues are at stake, striking employees resent those who cross thepicket line and will expresstheirsentiments in language not altogether suited to thepleasantries of the drawing room or even to courtesies of parliamentary disputation."Utah Oil RefiningCompanyconcerns an individual employee, aformer strikerwho had been returnedto work,who wrote in a company logbook,while on duty, con-cerning the conditions of certain plant equipment,that it"had been coked up byscabs"; in this case there is no question of concerted activity or freedom of speechinvolved and the employee previously had been warned against his intemperate useof language to other employees and his use of theword "scab."The Respondent relies heavily on the decisionof the Courtof Appeals for theSeventh CircuitinN. L.R. B. v. Aintree Corporation,135 F.2d 395, asserting thatthat case is "on all fours with the instant case"and dispositive of the complaint.TheTrial Examiner disagrees.The facts in theAintreecase disclose that there wasrivalry between a so-called company union and a union affiliated with the AmericanFederation of Labor, and that there had been a prior hearingbefore a TrialExaminerin an unfair labor practice case;and that in the heat of rivalry between the 2 unionsand the consequent involvement of the company,2 employees were held responsiblefor the distribution of a leaflet referring to the independent union as a "companyunion"in a deliberately planned scheme to promote further dissension in the plant.About all this case stands for is the principle that acts of insubordination, disobedi-ence,or disloyalty are adequate cause for discharge.InLocal UnionNo.1229,International Brotherhoodof ElectricalWorkers v. N. L. R. B.,346 U.S. 464, alsorelied uponby theRespondent, the issue was only whether certain employees weredischarged for cause after attackingthe qualityof the company's products.This lat-ter case is inapposite to the facts now under consideration in this case.Shortly,then,the Trial Examiner agrees with the contention of the Respondentthat the word "scab" may beconsidered to be an insulting term when used in somecircumstances,but that the cases cited by the Respondent and relied upon by it do notsupport its position in the instant case.Indeed,theDes Moines,Springfield andSouthern Route,andWythevilleKnittingMills, Inc.,cases demonstrate that the Boardregards the use of such an opprobrious term as "scab"as being impolite but takes therealistic view that in these modern days the word is a commonly accepted one andwell understood in industrial relations,particularly in cases where organizationaldrives are put on by unions in an effort to organize the unorganized.Here,the facts 572DECISIONS OF NATIONAL LABOR-RELATIONS BOARDseem to show,and the Trial Examiner expressly finds, that the use of the word "scab"on the unionbutton was not intended to incite unrest or disturbance or to interferewith production.D. The decision of the Respondent not to permit the wearing of the "Scab" buttonThe Respondentassertsthat its refusal to permit the wearing of the "scab" buttonin the plant was motivated solely by the need to protect the plant, production, and itsemployees against the harmful consequences of such an insulting and inflammatoryappellation.This decision was made by Naumann and Garrison. Its making isdescribed by Naumann:Q. (By Mr. Keller.)Could you tell us what decision was reached at thatconference with Mr. Garrison insofar as-the policy of the Company was con-cerned in regard to the wearing of the don't be a scab buttons?A. Yes, we reached the conclusion that we would insist the scab button notbe worn for several reasons. In the first place, the scab button was offensive,and it was inflammatory, and it could lead to physical violence.Those thingstend to build up as the days go on, and aside from the possible physical violencein the plant of our size of almost 3,000 people, it is necessary that people work-aside from the physical violence in a plant our size, it is necessary that peoplework in the spirit of harmony and cooperation and when youQ. (By Mr. Keller.)Mr. Naumann, have you stated all the reasons formaking your decision on February 26, in reference to the don't be a scab button?A.Well, I was completing the second reason when Miss Zogg objected, andthat was that you do have to have harmony and cooperation.When you intro-duce an irritant and people have to work side by side, it doesn't take too longbefore people aren't working in harmony with each other, aside from any physi-cal violence you might run into.And likewise, it seemed to me that the scabbutton does tend to intimidate and coerce the employee, who for various reasonshas not chosen to join the Union.-Q.Was that reason, prohibiting the wearing of the scab button motivatedin any way by a desire to,forbid the Company's employees to engage in concertedactivity in behalf of the Union?*******A.My answerisno,definitely not, and that is evidenced by the fact thatwe did permit the wearing of the other buttons.As a result of the conference between Naumann and Garrison the Company pro-mulgated its rule against the wearing of the button.The question must be decided asto whether the promulgation of this rule, followed by the layoff of 247 employees onthe next working day, was an illegal intrusion upon the unequivocal guarantee toemployeescontained in Section 7 of the Act, that they "shall have the right . . . toengage in...concerted activities for the purpose of . . . mutual aid or protection"without fear of discharge or other penalty.Thereis noevidence in the record of any actual friction, or violence, or disturbanceoccasioned by the wearing of the "Don't be a Scab!" button on Thursday and Fridaypreceding the Monday of the layoff.Nor is there any evidence that any employeecomplained, nor is there any report that any employee was disturbed or was aboutto engagein any sort of disturbance or altercation because of the appearance of thebutton.The right of an employer to make and enforce reasonable rules governing theconduct of employees on company time, even though those rules may limit thestatutory right of employees to engage in union or concerted activities, has been recog-nized by the Board and the courts. In those cases, the Board has balanced the rightof the employer to manage his business as against the employees' rightsto engagein unionor concerted activity, in order to determine whether a company rule unreason-ably interfered with the employees' exercise of their statutory right under Section 7of the Act.Republic Aviation Corp.,51 NLRB 1186, enfd. 142 F. 2d 193 (C. A. 2),affd. 324 U. S. 793.,The Respondent here asserts that "there can be no violation of Section 8 (a) (3)unlessthere exists a purpose to encourage or discourage union membership," andcitesin support thereof a number of cases includingWestern Cartridge Co. v.N. L. R. B.,139 F. 2d 855, 858.Of the cases cited by the Respondent which are inpoint, insofar as the instant case is concerned, the principles have since been modifiedor setaside.SeeRadio Officers' Union etc. v. N. L. R. B.; N. L. R. B. v. Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer- CATERPILLARTRACTOR CO.573ica, et al.;Gaynor News Company, Inc. v. N. L. R. B.,347 U. S. 17. In these casesMr. Justice Reed delivered the opinion of the Court and in that opinion reviewed thepower of the Board to draw inferences (p. 48). See alsoBoeing Airplane Co.,103NLRB 1025, where Section 8 (a) (3) violations were found.The General Counsel has presented the plain question of whether or not the wear-ing of a badge or a button-particularly the "scab" button-was then and now is aprotected activity within the meaning of the Act.A number of cases have beenpresented in support of the proposition that it is a violation of Section 8 (a) (1) ofthe Act to forbid employees to wear union buttons in a plant or to instruct them toremove such buttons, or to request them to remove such buttons:Phillips & Buttorf}Manufacturing Company,96 NLRB 1091;Century Cement Manufacturing Com-pany, Inc.,100 NLRB 1323;Dixie Furniture Company, Inc.,101 NLRB 1295;GeorgeC. Knight Company,102 NLRB 1198;Grand Central Aircraft Co., Inc.,103 NLRB1114;Boeing Airplane Co.,103 NLRB 1025.Numerous other cases have been citedon either side which are intended to demonstrate when the promulgation of a ruleagainstthe wearing of union buttons is justified, or unjustified, includingMarylandDrydock Co. v. N. L. R. B., supra; N. L. R. B. v. Aintree Corporation, supra,andBayuk Cigars, Inc.(not reported in printed volumes of Board Decisions and Orders).Republic Aviation Corp.,51 NLRB 1186, enfd. 142 F. 2d 193 (C. A. 2), affd. 324U. S. 793;Le Tourneau Company of Georgia,54 NLRB 1253, revd. 143 F. 2d 67(C.A. 5), revd. 324 U. S. 793; andPeyton Packing Co.,49 NLRB 828, enfd.142 F. 2d 1009 (C. A. 5), involve company prohibitions against concerted activityof employees and unions in particular cases, and seem to this Trial Examiner topoint the way to the difficult decision to be made in this case as to whether theRespondent was justified in prohibiting the wearing of the "SCAB" button.In theRepublic Aviation Corp.case, the Supreme Court pointed out that thecompany had contended that it would violate its neutrality in labor organizationsif it permitted the display of a steward button by an employee at work, and thatsuch display represented to other employees that the union already was recognized,but the Court emphasized that no evidence was offered that any unusual conditionsexisted in labor relations, the plant location, or otherwise, to support any contentionthat conditions at this plant differed from those occurring normally at any otherlarge establishment which would justify the prohibitionagainstwearing the button.But in the instant case the Respondent contends that the evidence does not estab-lish that the Respondent was motivated by hostility to the Union or to the concertedactivities of any of its employees, but that it had good reason to believe that thewearing of the "SCAB" button would result in disturbances or disorders and thefalling off of production.The Respondent says that the direct solicitation of unionmembership, distribution of union literature, and the wearing of union buttonsare alla part of customary organizing activities, but nevertheless employer actionto protect- its plant, its personnel, or its production activities is lawful even thoughit incidentally restrictsorganizingactivities.The Trial Examiner has carefully con-sidered the many cases cited by the Respondentin itsbrief in support of its contentionin thisrespect, but does not find them too helpful in trying to decidethis case onthe basis of the facts disclosed by the record.InBoeing Airplane Co., supra,where it was held that an employerengaged ininterference by adopting and enforcing rules which would prohibit employees fromengagingin union activity on nonworking time, and wearing buttons or badges whichwould indicate the employees' positionsas unionstewards or committeemen, andthe wearing of streamers or any otherinsigniawhich would indicate their unionadherence because these rules were not necessary to maintain production anddiscipline, the Board said:Ithas long been recognized that rules such as the foregoing, which clearlyinterferewith employees' concerted activity, are presumptively invalid, in theabsence of special circumstances which may make them necessary in order tomaintain production and discipline.and citedRepublic Aviation Corp. v. N. L. R. B., supra.In a recent case,Ranco., Inc.,109 NLRB 998, Chairman Farmer and MemberPeterson very simply stated a well-known principle:An employer must justify, by carrying an affirmative burden restingupon him,a blanket prohibitionagainst unionactivities or solicitation by his employeeson company property.The Trial Examiner is of the opinion that in the circumstancesof the instant case,the Respondent is charged with carrying the affirmative burden of showing that theprohibition against the wearing of the "scab" buttonis justified,even though theevidence does not establish that the Respondent was motivated by hostility to the 574DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion or tothe concertedactivities of some of its employees.Here,the objectiveof the Union was simple enough when it asked its members to wear badges-itsimply wanted to organize the approximately 350 employees remaining out of some1,900 employees in the bargaining unit who were not members of the Union, andincidentallyto securevoluntary checkoffcards.The Trial Examinerisof the viewthat independent proof of actual discouragementthrough theprohibition againstthe wearing of the button need not be proved,but that a tendency-to discourageis sufficientand that "such tendencyis sufficiently established if its existence mayreasonably be inferredfrom the character of thediscrimination."Radio Officers'Union etc. v. N. L. R. B.,347 U. S. 17,supra.As Mr. Justice Frankfurter wrotein his concurring opinion in that case(pp. 56-57) :,The Board's task is to weigheverythingbefore it,including those inferenceswhich,with its specialized experience,itbelieves can fairly be drawn:On thebasisof thisprocess, it must determine whether the alleged discriminatory actsof the employer were such that he should havereasonably anticipated thatthey would encourageor discourage union membership.The "SCAB" button was -worn for 2 days (Thursdayand Friday)without anyreport of any disturbance of even the slightest kind in the plant occasioned by thewearingof that button.On the followingworking day(Monday)before thestart ofwork, the Uniondistributedits handbill which very clearly showed its concep-tion of the meaning of theword "scab"as used on the "Don'tbe a Scab!"button.Itwouldseemthat thepersonneldirector of the Company,in advising the plantmanager,would havehad, in these modern times,a.degree of sophistication con-cerning the useof the word "scab" which would modifyhis judgment or purportedopinion that disorders would occurif thebutton were worn.Even after the decisionof Naumann and Garrison to promulgate the rule against the wearing of that button,they should havereconsidered that decisionwhen theylearned of the distribution ofthe handbillat the company plant gate to employeeswho had not yet started to workon Mondaymorning.The Board has said inLongviewFurnitureCompany,100NLRB 301, 305:Thus, we believethat to suggest that employees in the heat of picket-line ani-mositymust trim their expression of disapproval to some point short of theutterances here in question,would beto ignore the industrial realities of speechin a workadayworldand to impose a serious stricture upon employees in theexercise of their rights under theAct.Accordingly,we unanimously agreewith theTrial Examinerthat theRespondent violated Section 8 (a) (3) ofthe Act byits refusal to reinstate these strikers.The Respondent here refused to permit the wearingof the scabbutton; it had evenless reason than the employer intheLongviewcase to promulgate the rule; asshownabove,there was no strike or stoppageof workor real dispute pending thetime of the wearingof the buttonin the instant case,but on the contrary the buttonhad beenworn for 2 full working days,without apparent objection from any em-ployee - or anyperson other than representativesof theRespondent.The recordhereinaffirmativelyindicatesthat no reportof any kind reached management whichshowed an objection on the partof anysingle employeeto the wearingof that par-ticular button.'°In the circumstances,the TrialExaminer believes, and finds, thatno vicious intent existed on the partof the Union or anyof its officers or membersin their adoptionof the "scab" button, and thatNaumann and Garrison were un-justified in their beliefs concerningwhat mighthappen because of the use of thatbutton.Here, company representativesallowedtheir personal feelings to swayjudgment.Obnoxious as the word "scab" may beto some, it remains as a word ofparticular meaning in day-to-day situations in management-laborrelationships.Concluding FindingsAlthough the Trial Examiner finds that the evidenceherein does not establishthat theRespondent was motivatedby hostility to the Unionor to the concertedactivities of its employees,membersof the Union,nevertheless he believes that thepreponderanceof the evidenceherein shows a violation on thepart of theRespond-ent of Section 8 (a) (3) and 8 (a) (1) ofthe Act.10 See alsoDes Moines,Springfield and Southern Route,78 NLRB 1215,at 1218, wherethe Board remarked that it previously had held that abusive, intemperate,slanderous, orinflammatory statement,although not condoned,must be measured by the circumstancesand the nature of the speaker and his audienceThere the word "scab"had been appliedby two employees,active participants in a union organizational drive, toward nonpartici-pants.The Board said:"We perceive nothing in such conduct to warrant a forfeitureof an employee's rights under the Act." CATERPILLAR TRACTOR CO.575In whole context, the wearing of the scab button would not, in the absence of apicket line or a work stoppage,be considered any more inflammatory than any 1of the other 3 buttons which the union members wore and the wearing of whichthe Company condoned and permitted.After the Company had objected to thatbutton, the Union immediately published its leaflet or handbill which set forthclearly what it considered the word "scab" to mean as applied to the particular situ-ation at this plant, that is: a workman whose belief is contrary to the principles oftrade unionism. In that handbill the Union went on to explain that it was its be-lief that where a union is the sole and exclusive bargaining agent for all the em-ployees in a baigaining unit, "it is the duty" of each and every employee within thebargaining unit to become and to remain a member of the union while employedin any occupation within that unit. It said, "The non-union employees at Cater-pillar are adhering to conditions that are contrary to those prescribed by tradeunions."When the Union and its members approved and provided for the wearing of the"Don't be a Scab!" button, the members had no reason to anticipate, in view of thepastrelationship between the Respondent and the Union, that the word "scab" mightlead to violence or disturbances or could result in a falling off of production throughresentment of nonunion employees against the use of that button.It reasonably may be found, and the Trial Examiner believes, that the promulga-tion of the rule against the wearing of the"scab"button and the subsequent layingoff of some 247 employees,must have resulted in discouragement of membershipin the Union.The Respondent has failed to prove on its side or rebut its oppositecontention that its apprehensions were well founded and that the promulgation ofthe rule and the layoffs did not result in discouragement to union membership. TheTrial Examiner finds that the promulgation of the rule against the wearing of the"Don't be a Scab!" button, and the layoffs subsequent thereto, constituted violationsof Section 8 (a) (1) and 8 (a) (3) of the Act, and that the layoffs on March 1 and2 constituted violations of Section 8 (a) (1), and that these contraventions consti-tute sufficient grounds for the issuance of an order directed to the Respondent,order-ing it to cease and desist from these and similar unfair labor practices.In wholecontext,and upon the preponderance of the evidence herein,the Trial Examinerfinds a substantial basis of fact showing that the Respondent had engaged in and nowis engaged in contraventionof the Act,as set forth above, and that an order ofthe Board,if entered herein,will effectuate the policiesof the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, hereof,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent is engaged in unfair labor practices the TrialExaminer will recommendthat theycease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.The Trial Examiner has found that the Respondent has discriminated in regard tothe hire and tenure of employment of the employees named in the margin hereof."n Arroyo, Frank CAlberico, Matthew W.Clemans, James E.Adamson, Garnet L.Boyle, Arthur W.Carlson, Malcolm F.Allsop, Marvin L.Brackett, Ray L.Call, Donald R.Alstott, ArchieBerard, Edward J.Cox, DelmerAdams,IBiskie, Calvin R.Cobler, James H.Anderson, ClarenceBales, Edward W.Cox, James MAlstott, CecilBayless, Booker T.Carlson, Clarence A.Breen, Edward J.Boyle, Carmel D.Cloer, H. E.Breen, Patrick F.Baker, Arthur E.Crowther, DonaldBell, Ronald LeeBlessent, Ernest, JrCramer, WalterBowles, John MBennett, EmmettCramer, DaleBurris, Edward W.Bilderback, RobertChilders, Robert G.Book, Nelson HBock, WilliamCrawford, GlennBahor, William P.Bowler, John FCollier, ClarenceBallun, PeteBryant, EdwardDisney, William L.Bratcher, TomBabecki, RobertDay, LeslieBradley, Joseph B.Collier, Arthur G.Dock, Donald L.Footnote continued on following page. 576DECISIONS OF NATIONALLABOR RELATIONS BOARD-It is recommended, therefore, that the Respondent offer to each of these employeesthe amount of pay said employee would have earned on either March 1 or 2, 1954,Continued.Dotson, Ralph E.Kern, DanielRyan, Warren L.Dempsey, JohnKeating, JosephRussell, Richard G.Dennis, Russell L.Kowala, EdwardRoss, Wayne E.Dillon, Tom A.Kelly, Robert E.Rose, Wayne H.Dillon, Russell R.King, ThomasRohline, JamesDillree, JamesKeels, William W.Reilly, JamesDonaldson, Elwyn E.Kessel, Kenneth DaleRynearson, Clayton C.Decker, WilliamKrug, JamesRobertson, William F.Darrington, CharleyKolodziej, JohnRodriquez, Emanuel F.Debolt, Ferdell R.Kiefner, RobertRollo, Richard E.D'Alberto, August W.Kelly, Drewie F.Shoot, Charles E.Decker, Amos D.Kukman, Russell N.SellersJames MDorris,WarrenKozlowski, Richard R.,.Smith, Norman R.Earley, Robert T.Konowalski, John T.Stroud, Clifford WEmanuelson, Donald E.Lawhorn, Arthur E..Staley, Carl'Edwards, HerbertLausch, WillardSoteropoulosGeorgeFacchina, Roy A.'Linder, Bobbie G.,StehlikRaymond W.French, WilliamLoeffler, Tom,Sample, DonaldFiggins, GordonLauffer, RichardShreve, Hershel LewisFoy, EdwardLucy, James F., Jr.Singleton, IkeFinney, Alfred H.Lamb, VerlShryock, FredFrey, W. M.Lanier, RobertSwind, VirgilFoltz, MarionLesnik, Joseph C.Sarcletti, BrunoFaletti, Joseph A.'Moore, ElmerSteinquist, RonaldGaines, PearlMance, FrankSchaible, DavidGavin, LeonardMacklin, FrankShreffler, Alden B.Gallup, Robert B.Miller,William R.Stafford, Roland W.Gans, William E.Manietta, A. J.Sergeant, GlennGrabin, AndrewMombrun, Louis W.JosephJr.Scholar!Gavin, Rufus, Jr.Machado, A. R.,,Strom, Floyd A.Glass, AlbertMajesky, Paul W.Setina, AntonGetz, EverettMoser, Henry A.Steiger, Clare W.Green, RolandMcDonald, RalphSample, LewisGrenchik, Robert J.Murnick, MichealScheelerCharles W., Jr.Gallegos,WilliamMilton, Calvert L.,Snider, William J., Jr.Hendricks, Frank L.Minger, MarvinSpencer, Daniel F.Harsha, Walter D,'Murphy, Ernest J.Talarico, JosephHudson, Henry M.McCulley, John C.Torkelson BurtonHawkins, EugeneMuflck, StanleyTaylor, RobertHowton, JohnMilitello, PeterThompson, Glen A.Harris, Charles M.Musson, ElmerTinges, Kenneth G.Hanson, Paul A.Murphy, EdwardTodd, Roy A.Hardin, RollieMcFarland, Pierson B.Thweatt, B. L.Hutton, ClarenceMelvin, Earl L.Robert E.TaylorHolt,HenryNeilsen, A. L.,Terlep, Joseph L.Hargis, Joseph L.Nicholson,MaynardTibbitts, HarryHunter, Glenn ByronNemanich, RayUlbricht, EarlHawk, Francis O.Neighbors, HaroldVarney, Frank J.'Holt, Donald RoyNeedham, VictorVallera, AmericHumbert, Frank L.Norris, O. W.Villand, Obert K.Hansen, Harvey A.Olsen, RayWillerton, HenryHolt, Homer D.Olsen, HolgerWickman, Harry L.Hommes, R. J.Pinkston, Leo L.Warmouth, JohnHanko, John A.Papach, RaymondWheelerEarlHanon, J. V.Painter, Leo D.,RobertWebbHilger, HarryPopplewellCarson L.,WalkerThomas EHowe, Bernard,Peterson, Donald J.,.WellsGordonIngles, HaroldPillionJoseph,FrankWrobelJohnson, George G.Tom E.Jones,Papesh, Ralph,Williams, Bernard G.,Johnson, LowellPowell, WilliamWorby, Donald G.Jones, WillPatterson, Francis C.Witkowski, Robert T.Kissack, Francis A.Pinnick, Richard F.Welgemuth, EdwardKilpatrick, DonaldPlaning, Elvyn J.Wrona, Chester R.Kerby, John R.Rooker, LeroyYakich, Richard AKeating, Ben B.Rauworth, C. O.Zehring, Clarence D. KIMBLE GLASSCOMPANY,577according to the shift he would have worked, had he not been laid off because hewore a "Don't be a Scab!" button.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.DistrictNo. 55,E International Association of Machinists, A.F.L., is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in,regard to the hire or tenure of employmentof the em-'ployees whose names are set forth in footnote 11,supra,the Respondent, Cater-pillar Tractor Co., has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.3.By promulgating a rule against the wearing of the button bearing the words"Don't be a Scab!" and by prohibiting its employees from the wearing of the de-scribed button, the Respondent, Caterpillar Tractor Co., has interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed to themand each of them in Section 7 of the Act, in that it has interfered with the rightsof employees to engage in concerted activity for the purpose of collectivebargain-ing orother mutual aid or protection in contravention of Section 7 of the Act, and.thereby has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.-[Recommendations omitted from publication.] -Kimble Glass CompanyandInternational Union of Electrical,Radio and Machine Workers,CIO.Case No. 9-CA-719. August11,1955DECISION AND ORDEROn April 20, 1954, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed aThe rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's conclusions and recom-mendations with the following modifications : 31.We agree with the Trial Examiner that the Respondent violatedthe Act by promulgating a rule prohibiting employees from wearingI As the record and exceptions and brief adequately present the positions of the parties,we deny the Respondent's request for oral argument.0 Although we may have some doubt as to the correctness of the Trial Examiner's rul-ings on the admissibility of certain evidence offered by the Respondent, we have consid-ered this evidence, much of which was cumulative, and find that it is insufficient to war-rant a determination contrary to that reached herein.8We have carefully examined the record and find no substantial basis for the Respond-ent's charge of bias and prejudice against the Trial Examiner.113 NLRB No. 58.